DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group A, claims 1-10, in the reply filed on 22 July 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The requirement is still deemed proper and is therefore made FINAL.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 July 2021.

Information Disclosure Statement
The information disclosure statement filed 01 November 2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Entry 
It is noted that applicant filed a subsequent IDS on 06 November 2018 to rectify this typographical error and JP 2005-200226 has be considered in the IDS submitted on 06 November 2018.   No further action is needed on applicant’s part.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Saak et al. (US 2006/0014029).
Considering claim 1, Saak teaches coatings for high temperature environments (abstract) used for protecting machine components (Paragraph 1), such as turbine components (Paragraph 40).  The substrate comprises a ceramic matrix composite (Paragraph 10) with an intermediate barrier coating (i.e. considered a bond coat layer) consisting essentially of a rare-earth silicate (Paragraph 12) and a further top coat layer on the intermediate layer (Paragraph 17).  
While not expressly teaching an example of the claimed coating structure this would have been obvious to one of ordinary skill in the art in view of the teachings of Saak as this is considered a conventionally known combination of substrate and rare-
Saak does not expressly teach the claimed compressive stress or oxygen permeability coefficient.  However, Saak teaches where the rare-earth silicate comprises monosilicates and disilicates (Paragraph 13) including a specific example of yttrium disilicate (Paragraph 26) and where the coatings are subjected to a heat treatment (Paragraph 24).  Applicant discloses where the rare earth silicate materials acceptable for the claimed silicate include silicates and disilicates of yttrium, etc. (Specification Paragraph 30) and where the compressive stress is formed by heating the bond coat and top coat (Paragraph 34).  As Saak teaches substantially identical materials as those which applicant claims and discloses treated in a substantially identical manner as that which applicant discloses one would reasonably expect the coating of Saak to possess the claimed compressive stress or oxygen permeability coefficient as substantially identical materials treated in a substantially identical manner are expected to behave in the same manner.  See MPEP 2112.
Considering claim 2, Saak teaches an example where the intermediate layer consists of crystalline yttrium disilicate (Paragraph 26) (i.e. ~100% crystal ratio).
Considering claim 4, as outlined above, Saak teaches a substantially identical layering of materials and heat treatment thereof as claimed and disclosed by applicant and is therefore expected to possess the claimed residual stress differential as a material and its properties are inseparable.  See MPEP 2112.01.
Considering claim 10.
Claims 3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Saak et al. (US 2006/0014029) as applied to claim 1 above further in view of Eaton et al. (US 2004/0234783).
Considering claim 3, the teachings of Saak as applied to claim 1 are outlined above.  Saak teaches silicon substrates for turbine components with a rare earth silicate coating thereof.  However, Saak does not teach where the rare earth silicate coating is directly on the surface of the base portion. 
In a related field of endeavor, Eaton teaches a bond layer for silicon based substrates (abstract) used in components of a turbine engine (Paragraph 2).  The coating comprises first and second phases of metal silicates, etc. where the metal may be rare earth metal, etc. (Paragraph 6 and 14).  The coating of optional silicate materials may be directly on the substrate or have an intervening silicon intermediate layer there between (Paragraph 12).
As both Saak and Eaton teach coatings for turbine components they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Saak and to use the rare earth silicate coating directly on the underlying substrate as this is considered a conventionally known configuration of layers known to afford environmental protection and one would have had a reasonable expectation of success.
Considering claims 6-8
Considering claim 9, Eaton teaches where the second phase material may be silicon nitride (Paragraph 14) (i.e. contain nitrogen).

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Saak et al. (US 2006/0014029) as applied to claim 1 above further in view of Tanaka et al. (US 2002/0098391).
Considering claim 5, the teachings of Saak as applied to claim 1 are outlined above.  Saak teaches rare earth silicate coatings for silicon containing substrates used in turbine engines.  However, Saak does not teach the claimed grain size range.
In a related field of endeavor, Tanaka teaches rare earth silicate and disilicate coatings used at high temperatures (abstract) for components of turbine engines (Paragraph 2).  The rare earth coating is taught to afford corrosion resistance (Paragraph 13) and that the corrosion resistance is afforded by controlling the grain diameter of the coating layer (Paragraph 15) and where the diameter should not be small than 0.1 microns and preferably in a range of 10-100 microns (Paragraph 33).
As both Saak and Tanaka teach rare earth silicate coatings for turbine components they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Saak with the crystal grain size of the silicate coating taught by Tanaka as this is known to afford corrosion resistance and one would have had a reasonable expectation of success.  Further, the range disclosed by modified Saak overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ojard et al. (US 7,056,574) teaches rare earth silicate fiber-containing bond coatings similar to that which is disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784